DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 08/18/2020 claims, is as follows: Claims 1-10 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 202010023180.0 filed on 01/09/2020. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 2:
The limitation “a sealing member” in line 4
“member” is the generic placeholder. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a sealing member" has been described in originally-filed specification in para. 0043 as sealing member 15 that is an annular sealing ring sleeved on the outside of the fan assembly housing 11. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1:
The limitation "the fan assembly and the control assembly are respectively and detachably arranged on the baking tray main body" in lines 12-13 renders the claim indefinite because it is unclear if it is intended to mean each of the fan assembly and the control assembly is detachably arranged on the baking tray main body, or it is intended to mean the fan assembly and the control assembly are detachably arranged with respect to each other on the baking tray main body. 
For the purpose of substantive examination, it is presumed that the latter is true. 
In claim 3:
The phrase "and/or" in line 10 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
For the purpose of substantive examination, it is presumed to read “or”. 
In claim 5:
The phrase "a fitted connecting member" in line 9 renders the claim indefinite because there is a previous instance of “connecting member” recited in line 2 of claim 5. It is unclear if it refers to the same connecting member. 
For the purpose of substantive examination, it is presumed that they refer to the same member.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over McNerney (US 20180035698) in view of Zimmermann (US 20140145577) and Han (US 20040154477)
Regarding Claim 1, McNerney discloses a smokeless baking tray (air fryer 10), comprising a baking tray main body (housing 12), and a fan assembly (fan 48) (para. 0026) and a control assembly (control system) that are electrically connected to each 5other (para. 0063); wherein: a pull-out sliding filter tray (water tray 556) (para. 0062).

    PNG
    media_image1.png
    451
    673
    media_image1.png
    Greyscale

McNerney does not disclose:
a pull-out bracket are provided on the baking tray main body; 
a first limiting portion is provided on the baking tray main body and a second limiting portion is provided on the pull-out bracket, a first sliding gap is between the first limiting portion and the second limiting portion; a side 10wing is provided on the pull-out sliding filter tray and slides in the first sliding gap along with the pull-out sliding filter tray; the side wing is supported on the first limiting portion and the second limiting portion acts a limiting function on the top of the side wing; the fan assembly and the control assembly are respectively and detachably 15arranged on the baking tray main body, wherein the fan assembly comprises a motor and an electrical connection male connector that are electrically connected to each other; the control assembly comprises a control main board and an electrical connection female connector that are electrically connected to each other; when the control assembly is assembled on 20the baking tray main body, the electrical connection male connector and the electrical connection female connector are plugged into each other to embody the electrical connection of the motor and the control main board; when the control assembly is separated from the baking tray main body, the electrical connection male connector is separated from the 23electrical connection female connector, and the motor is powered off.  
Zimmermann discloses a drawer device 10 comprising:
a pull-out bracket (drawer-side guide rail 116) are provided on a baking tray main body (carcass 102) (para. 0072); 
a first limiting portion (top surface of carcass-side guide rail 114; annotated fig. 1) is provided on the baking tray main body (carcass 102) (para. 0072) and a second limiting portion (annotated fig. 3) is provided on the pull-out bracket (drawer-side guide rail 116), a first sliding gap (annotated fig. 3) is between the first limiting portion and the second limiting portion; a side 10wing (vertical height of central rail 118) is provided on the pull-out sliding filter tray (drawer 104) (para. 0072; fig. 3) and slides in the first sliding gap along with the pull-out sliding filter tray (drawer 104); the side wing (vertical height of central rail 118) is supported on the first limiting portion and the second limiting portion acts a limiting function on the top of the side wing (para. 0072; fig. 3) (it is noted the drawer-side guide rail 116 is displaceably mounted on the carcass-side guide rail 114 by means of center rail 118). 
[AltContent: textbox (First limiting portion)][AltContent: arrow]
    PNG
    media_image2.png
    543
    771
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    544
    724
    media_image3.png
    Greyscale

[AltContent: textbox (First sliding gap)][AltContent: textbox (Second limiting portion)]
Han discloses a fan assembly (fan 50) comprises a motor (fan motor 51) and an electrical connection male connector (plug) that are electrically connected to each other (para. 0044); a control assembly (power switch 14) comprises a control main board (wiring associated with power switch 14) and an electrical connection female connector (socket) that are electrically connected to each other (para. 0044); when the control assembly (power switch 14) is assembled on 20the baking tray main body (body 10), the electrical connection male connector (plug) and the electrical connection female connector (socket) are plugged into each other to embody the electrical connection of the motor (fan motor 51) and the control main board (wiring associated with power switch 14); when the control assembly (power switch 14) is separated from the baking tray main body (body 10), the electrical connection male connector (plug) is separated from the 23electrical connection female connector (socket), and the motor (fan motor 51) is powered off (para. 0044).  

    PNG
    media_image4.png
    389
    420
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smokeless baking tray of McNerney to include the pull-out bracket, the first limiting portion, the second limiting portion, and the wide wing as taught by Zimmermann above, in order to fasten the pull-out sliding filter tray onto  the baking tray main body (para. 0002-0003 of Zimmermann). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan assembly and the control assembly of McNerney to be detachably arranged with respect to each other on the the baking tray main body as taught by Han stated above, in order to remove the fan assembly for cleaning by simply unplugging it from the control assembly. 

Regarding Claim 4, Zimmermann discloses a third 20limiting portion (vertical surface of drawer-side guide rail 116) is provided on the pull-out bracket (drawer-side guide rail 116), and a second sliding gap (annotated fig. 3) is between the first limiting portion (carcass-side guide rail 114) and the third limiting portion; a folded edge (width of central rail 118; annotated fig. 3) is at an end of the side wing (central rail 118) and slides in the second sliding gap along with the pull-out sliding filter tray; and the first limiting portion acts a limiting function at an inner side of 24the folded edge and the third limiting portion acts a limiting function at an outer side of the folded edge (para. 0072).  
[AltContent: textbox (Folded edge)][AltContent: arrow][AltContent: textbox (Second gap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third limiting portion)][AltContent: arrow]
    PNG
    media_image3.png
    544
    724
    media_image3.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of McNerney, Zimmermann, and Han, in view of Goessler (US 20200333018)
Regarding Claim 2, the modification of McNerney, Zimmermann, and Han discloses substantially all of the claimed features as set forth above. McNerney discloses the smokeless baking tray (air fryer 10), wherein a fan assembly accommodating cavity for accommodating the fan assembly (fan 48) is provided on baking tray main body (housing 12), wherein the fan assembly (fan 48) further 5comprises a fan assembly housing (housing 12). 

    PNG
    media_image5.png
    483
    529
    media_image5.png
    Greyscale

The modification does not disclose a sealing member is provided on the fan assembly housing, and the fan assembly housing is sealed and tightly matched with the fan assembly accommodating cavity by the sealing member. 
However,  Goessler discloses a sealing member (sealing means) is provided on a fan assembly housing (fan housing 23), and the fan assembly housing is sealed and tightly matched with the fan assembly accommodating cavity by the sealing member (sealing means) (para. 0099).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan assembly housing of McNerney to include the sealing member as taught by Goessler, in order to ensure a liquid-tight seal between the fan assembly and the fan assembly housing (para. 0099 of Goessler).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of McNerney, Zimmermann, Han, and Goessler (US 20200333018) in view of Payen (US 20080213447)
Regarding Claim 3, the modification of McNerney, Zimmermann, Han, and Goessler discloses substantially all of the claimed features as set forth above. McNerney discloses the smokeless baking tray (air fryer 10; figs. 1-3), wherein a wind wheel (fan 48) 10in position for rotating is provided on the fan assembly housing (housing 12), and an air inlet (arrow 66) and an air outlet (arrow 66) in communication with the wind wheel (fan 48) are provided at a side of the fan assembly housing (housing 12) (para. 0030); the motor (motor 149; fig. 3) is fixedly arranged on the fan assembly housing (housing 12), and an output shaft of the motor is connected to the wind wheel in transmission (para. 0036); an air inlet 15groove (openings in flat surface 136) in communication with the air inlet and an air outlet groove (openings in flat surface 136) in communication with the air outlet are provided on the fan assembly accommodating cavity (para. 0035). 

    PNG
    media_image6.png
    475
    522
    media_image6.png
    Greyscale

 The modification does not disclose the air inlet groove is provided with an oil smoke filter layer. 
However, Payen discloses an electric fryer, wherein an oil smoke filter layer is provided at an inlet to a fan 26 (para. 0101). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air inlet groove of McNerney to include the oil smoke filter layer as taught by Payen, in order to keep grease from getting into electric component i.e. fan. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of McNerney, Zimmermann, and Han, in view of Kim (US 20220167789)
Regarding Claim 5, the modification of McNerney, Zimmermann, and Han discloses substantially all of the claimed features as set forth above except more than one connecting member is provided on the baking tray main body, and 5installation grooves are correspondingly provided to the connecting member ;the connecting member is at least partially detachably inserted into the installation groove to embody detachable assembly of the connecting member and the baking tray main body; the connecting member is used independently, or fitted to and hinged with a corresponding 10cover, and the cover is hinged with the baking tray main body by a fitted connecting member.  
However, Kim discloses a smokeless baking tray (cooking appliance 100), wherein more than one connecting member (hinge part 810’s; figs. 2 and 4) is provided on the baking tray main body (housing 100), and 5installation grooves (annotated fig. 4) are correspondingly provided to the connecting member; the connecting member is at least partially detachably inserted into the installation groove to embody detachable assembly of the connecting member and the baking tray main body; the connecting member is fitted to and hinged with a corresponding 10cover (door 350), and the cover is hinged with the baking tray main body by the fitted connecting member (hinge part 810) (para. 0221-0222).  
[AltContent: textbox (Installation groove)][AltContent: arrow]
    PNG
    media_image7.png
    380
    435
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smokeless baking tray of McNerney to include more than one connecting members such that the cover is hinged with the baking tray main body by the connecting members as taught by Kim, in order to secure the cover to the main body via hinged system. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of McNerney, Zimmermann, and Han, in view of Ito (US 20120304870)
Regarding Claim 6, the modification of McNerney, Zimmermann, and Han discloses substantially all of the claimed features as set forth above. McNerney  discloses a detachable reflecting tray (basket 14) with a certain degree of freedom of movement is provided on the baking tray main body (housing 12) (fig. 3).
The modification does not disclose:
a safety switch with a certain degree of freedom of movement is provided on the baking tray main body; the control 15assembly also comprises a micro switch for controlling power-on/power-off state of an internal circuit; and the reflecting tray touches a switch key on the micro switch through the safety switch to make the internal circuit enter the power-on state.  
However, Ito discloses a safety switch (micro-switch 120) with a certain degree of freedom of movement is provided on the baking tray main body (compartment 30) (“the button 122 begins to move”, para. 0086); the control 15assembly (control apparatus 130) also comprises a micro switch (fixed contact 126) for controlling power-on/power-off state of an internal circuit (para. 0090; fig. 11); and the reflecting tray (container 100) touches a switch key on the micro switch (fixed contact 126 of micro-switch 120) through the safety switch (button 122 of micro-switch 120) to make the internal circuit enter the power-on state (para. 0086).
[AltContent: oval]
    PNG
    media_image8.png
    579
    484
    media_image8.png
    Greyscale

  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smokeless baking tray of McNerney to include the safety switch, the micro switch for controlling power-on/power-off state of the internal circuit as taught by Ito, such that when the reflecting tray touches the switch key on the micro switch through the safety switch, the control assembly turns on the internal circuit. Doing so would allow the control assembly to safely energize the internal circuit upon the detection of the reflecting tray in the main body. 

Regarding claim 7, Ito discloses the safety 20switch (micro-switch 120) is positioned and rotated relative to the baking tray main body (compartment 30) (“the button 122 begins to move”, para. 0086), the reflecting tray (container 100) is pressed to act on one end of the safety switch (button 122), and the other end of the safety switch is pressed to act on the switch key (fixed contact 126 of micro-switch 120); a convex shaft (protruding part 122c) for rotatably connecting the baking tray main body (compartment 30) is provided on a middle part of the safety switch (micro-switch 120), and a protrusion (button 122) 25pressed by the reflecting tray is provided on one end of the safety switch and a pin (fixed contact 126) for triggering the switch key (fixed contact 126 ) is provided on the other end of the safety switch (micro-switch 120) (para. 0086).  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of McNerney, Zimmermann, Han, and Ito, in view of Martin (US 20210212506)
Regarding Claim 8, the modification of McNerney, Zimmermann, Han, and Ito discloses substantially all of the claimed features as set forth above. McNerney discloses a reflecting tray (basket 14) supported on the baking tray main body (housing 12) (para. 0022; fig. 3). The modification does not disclose a cushion 5block is arranged between the reflecting tray and the baking tray main body, the reflecting tray is detachably supported on the cushion block, and the reflecting tray is not in contact with the baking tray main body.  
However, Martin discloses a cushion 5block (protrusions 64) is arranged between the reflecting tray (insert 50) and the baking tray main body (container 32), the reflecting tray (insert 50) is detachably supported on the cushion block (protrusions 64), and the reflecting tray (insert 50) is not in contact with the baking tray main body (container 32) (para. 0095; fig. 5).
[AltContent: oval]
    PNG
    media_image9.png
    510
    449
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smokeless baking tray of McNerney to include the cushion block such that the reflecting tray is not in contact with the main body as taught by Martin, in order to achieve desired clearance for air flow (para. 0096 of Martin). 

Regarding Claim 9, Martin discloses the cushion 10block (protrusions 64) comprises a plug-in portion, a supporting portion (annotated fig. 5) and a blocking portion (annotated fig. 5); an installation hole (channel 68) is provided on the baking tray main body (container 32), the plug-in portion is inserted into the installation hole (para. 0096); an extension edge on the reflecting tray (insert 50) is supported on the supporting portion (annotated fig. 5); and the blocking portion (annotated fig. 5) is located between 15an outer wall of the reflecting tray and an outer wall of the installation hole (fig. 5).  
[AltContent: arrow][AltContent: textbox (Supporting portion)][AltContent: arrow][AltContent: textbox (Plug-in portion)][AltContent: arrow]
    PNG
    media_image9.png
    510
    449
    media_image9.png
    Greyscale

[AltContent: textbox (Blocking portion)] 

  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of McNerney, Zimmermann, and Han, in view of McLemore (US 20120107476)
Regarding Claim 10, the modification of McNerney, Zimmermann, and Han discloses substantially all of the claimed features as set forth above. McNerney discloses a baking plate (basket 14), wherein a handle (handle 32) that is capable of moving up and down freely is provided on the baking plate (basket 14) (para. 0024) (it is noted the handle 32 is capable of moving the basket 14 up and down). 
The modification does not disclose the handle at least rises to a 20position suitable for the user to lift relative to the baking plate when the baking plate is lifted, and the handle is at least lowered to a position that does not hinder user's actions relative to the baking plate when the baking plate is used.
However, McLemore discloses a handle (handle 128) at least rises to a 20position suitable for the user to lift relative to the baking plate (food support means 122) when the baking plate is lifted, and the handle (handle 128) is at least lowered to a position that does not hinder user's actions relative to the baking plate when the baking plate is used (para. 0073; fig. 8) (it is noted the handle 128 moves up and down relative the food support means 122 because of the pivot mounts 129).

    PNG
    media_image10.png
    594
    393
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of McNerney to include pivot mounts 129 as taught by McLemore, such that the handle moves up and down relative to the baking plate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761